PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Elliot et al.
Application No. 16/215,526
Filed: 10 Dec 2018
For: HIGH SPEED LOW TEMPERATURE METHOD FOR MANUFACTURING AND REPAIRING SEMICONDUCTOR PROCESSING EQUIPMENT AND EQUIPMENT PRODUCED USING SAME

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.78(e), filed July 20, 2020, to accept an unintentionally delayed claim under 35 U.S.C. §120 for the benefit of priority to prior-filed nonprovisional Application No. 13/543,727, filed July 6, 2012.   

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications filed on or after December 18, 2013 and after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)  	the petition fee set forth in § 1.17(m); and

(3) 	 a statement that the entire delay between the date the 		 	claim was due under 37 CFR 1.78(d)(3) and the date the 	 	claim was filed was unintentional.  The Director may 		 	require additional information where there is a question 	 	 	whether the delay was unintentional.


The petition does not comply with item (1).  As discussed in MPEP 211.02(a)(II), when adding a benefit claim after the time period required by 37 CFR 1.78, the petition must be accompanied by a corrected Application Data Sheet (ADS) in compliance with 37 CFR 1.76(c).  The instant petition was not accompanied by a corrected ADS, listing the priority claim to the two prior-filed nonprovisional applications in the proper order.  The original ADS received December 10, 2018 listed the priority applications in reverse order.  



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)